Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Schoeffler (Reg. No. 43,385) on 05/18/2021.

The application has been amended as follows: 

1. (currently amended) An image processing apparatus comprising: 
a memory that stores a program; and 
a processor that executes the program to perform: 
acquiring an image; 
determining which of a first mode and a second mode is set; 

outputting the image having undergone the first image processing in a case where it is determined that the first mode is set; 
performing a second image processing on the acquired image in a case where it is determined that the second mode is set; and 
outputting the image having undergone the second image processing in a case where it is determined that the second mode is set, 
wherein the first image processing comprises: 
a first removing processing for removing illumination unevenness and/or brightness unevenness from the acquired image; and 
a sharpening processing for sharpening on the image having undergone the first removing image, and 
wherein the second image processing comprises: 
a second removing processing for removing illumination unevenness and/or brightness unevenness from the acquired image; 
a foreground extraction processing for extracting foreground areas by performing a binarization process for the image having undergone the second removing process; and 
a replacement processing for identifying a text portion and a photographic portion from the extracted foreground areas, and replacing, on the image having undergone the second removing process, a color corresponding to the identified text portion with one color that is selected from a plurality of predetermined different colors based on the color corresponding to ; and 
wherein the replacement processing further replaces, on the image having undergone the second removing process, the color corresponding to the identified text portion with the average color of the identified text portion if the color corresponding to the identified text portion meets none of the ranges of the plurality of predetermined different colors.

10. (currently amended) An image processing method executed by an image processing apparatus, the method comprising: 
acquiring an image; 
determining which of a first mode and a second mode is set; 
performing a first image processing on the acquired image in a case where it is determined that the first mode is set; 
outputting the image having undergone the first image processing in a case where it is determined that the first mode is set; 
performing a second image processing on the acquired image in a case where it is determined that the second mode is set; and 
outputting the image having undergone the second image processing in a case where it is determined that the second mode is set, 
wherein the first image processing comprises: 

a sharpening processing for sharpening on the image having undergone the first removing image, and 
wherein the second image processing comprises: 
a second removing processing for removing illumination unevenness and/or brightness unevenness from the acquired image; 
a foreground extraction processing for extracting foreground areas by performing a binarization process for the image having undergone the second removing process; and 
a replacement processing for identifying a text portion and a photographic portion from the extracted foreground areas, and replacing, on the image having undergone the second removing process, a color corresponding to the identified text portion with one color that is selected from a plurality of predetermined different colors based on the color corresponding to the identified text portion if the color corresponding to the identified text portion meets a range of the one color that is selected from the plurality of predetermined different colors, wherein the replacing is not performed for the identified photographic portions on the image having undergone the second removing process; and 
wherein the replacement processing further replaces, on the image having undergone the second removing process, the color corresponding to the identified text portion with the average color of the identified text portion if the color corresponding to the identified text portion meets none of the ranges of the plurality of predetermined different colors.  


acquiring an image; 
determining which of a first mode and a second mode is set; 
performing a first image processing on the acquired image in a case where it is determined that the first mode is set; 
outputting the image having undergone the first image processing in a case where it is determined that the first mode is set; 
performing a second image processing on the acquired image in a case where it is determined that the second mode is set; and 
outputting the image having undergone the second image processing in a case where it is determined that the second mode is set, 
wherein the first image processing comprises: 
a first removing processing for removing illumination unevenness and/or brightness unevenness from the acquired image; and 
a sharpening processing for sharpening on the image having undergone the first removing image, and 
wherein the second image processing comprises: 
a second removing processing for removing illumination unevenness and/or brightness unevenness from the acquired image; 
a foreground extraction processing for extracting foreground areas by performing a binarization process for the image having undergone the second removing process; and 
; and 
wherein the replacement processing further replaces, on the image having undergone the second removing process, the color corresponding to the identified text portion with the average color of the identified text portion if the color corresponding to the identified text portion meets none of the ranges of the plurality of predetermined different colors.

Claim 12 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Keithley (Keithley et al., US 2014/0198351 A1) teaches an image processing apparatus (system for performing image processing)(Fig. 1; Abstract, [0007], and [0015]) comprising: acquiring an image (acquiring an image by scanning document 102 using sensors 104)(Fig. 1; [0016]); determining which of a first mode and a second mode is set (determining if a first mode (i.e. color processing) or a second mode (monochrome processing) is set for the color 
Claims 1-7 and 9-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov